Decree declaring that the corporation has forfeited its corporate rights and privileges, and that it be perpetually enjoined from exercising them; that the receiver pay the costs of the complainants out of the funds in his hands; and that the corporation he continued in existence so far as may be necessary to enable the receiver to collect foreign debts and recover foreign property in the name of the corporation, but for no other purpose whatever; and that when those objects are accomplished the corporation be deemed to be absolutely dissolved.